DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 7/06/2022.  Claims 1, 4, 11, 16, and 19 are amended and claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “the cylindrical retaining ring and cylindrical base together form a continuously cylindrical outer wall”.  The phrase “continuously cylindrical” does not define the metes and bounds of the claim with sufficient clarity in light of the Specification. As a first matter, originally-filed Figures 5, 11A-11C, 17-18, 20, 31A-31B and 32 do not necessarily evidence to an artisan that an “outer wall” defined by the retaining ring and cylindrical base is continuous.  In particular, these embodiments all explicitly or implicitly have (1) a chamfered top edge of the retaining ring, (2) interface 512, (3) groove 2024, (4) bores 2020, and (5) countersunk bores labeler “122”.  In [0058], Applicant discloses that the housing is made watertight by a “partially compressed” lens gasket 110  through interface 512.  The interface 512 is necessary between the claimed retaining ring and cylindrical base and it is not disclosed as providing continuity between what could be understood as outer walls.  Further, the relative degree to which a wall is cylindrical is not clearly defined by “continuously” as Applicant does not have wholly cylindrical outer surfaces.  As shown and described, the chamfering, bores, and groove make for an approximately cylindrical surface but not a wholly cylindrical outer surface.  Thus the claimed “continuously cylindrical outer surface” Applicant relies on only a portion of the disclosed invention’s outer wall for support – excluding the chamfering and bored on the ring and the bores and the groove on the base.  For the retaining ring and base to “together” form the outer wall, then support must draw from the portion including the interface 512 which has been described above as lacking sufficient detail to clarify whether a gap at 512 would fall within that which is encompassed by the phrasing “continuously cylindrical”.  It appears that Applicant intends to differentiate the invention over the apertures in Hong’s retaining ring as the cylindrical surface of that element is interrupted by the apertures.  Examiner believes referring to a “continuously cylindrical” outer wall on a surface having proximity to the base would be clearer and more clearly supported in the original disclosure.
For the purposes of Examination, a “continuously cylindrical” wall will be taken to include a wall or portion thereof with a gap having sufficiently insignificant size that a drawing does not represent the gap.  
In Hong’s Fig. 34, cover 700 and base 300 are “continuously cylindrical” as there are portions between the second holes 320 that are uninterrupted cylindrical surfaces (see below).

    PNG
    media_image1.png
    450
    800
    media_image1.png
    Greyscale

In Wang Figs. 2 and 4, the lens module with ring seat 110 and cover 140 are “continuously cylindrical” as they are both uninterrupted cylinders circumferentially (see below). 

    PNG
    media_image2.png
    290
    470
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    307
    728
    media_image3.png
    Greyscale


Claim Interpretation
Claims recite “made from thermally conductive metal” and “made from thermally conductive material”.  Examiner asserts that all materials are thermally conductive, metals more so than plastics, generally.  This is a statement of inherency. Pre-emptively, Examiner has provided the Wikipedia page for “List of thermal conductivities” as evidentiary support for the statement.
Further, in the 7/06/2022 Remarks Applicant argues that the apertures are not countersunk.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over  US PG Pub. 2011/0188244 to Hong et al. (hereinafter Hong).
Regarding claim 1, Hong discloses a submersible light (Figs. 33-36) for mounting to a hull of a watercraft, comprising: a cylindrical base made (case 300, Figs. 33-36) from thermally conductive material (“circumference of the case body 300 has an inner wall and an outer wall, and first hole 310, a second hole 320, and a first heat dissipation hole 330 may be formed between the inner wall and the outer wall”, Figs. 33-36) and having an outer wall (Figs. 33-36),  a top surface (Figs. 33-36), a bottom surface (bottom surface of case 300, Figs. 33-36), an interior recess (Figs. 33-36), and a recess base surface (recess of case 300, Figs. 33-36), wherein the bottom surface is substantially flat so that the cylindrical base abuts but does not pass through the hull of a watercraft when the submersible light is mounted thereon (Figs. 33-36); a light-emitting diode (LED) array (“a plurality of LEDs 120 mounted on the substrate 110”, Figs. 33-36) positioned within the interior recess and mounted on the recess base surface so as to be thermally coupled to the cylindrical base (Figs. 33-36); an optical lens (lens 140, Fig. 33-36) having a first surface oriented to receive light from the LED array (bottom of lens 140, Fig. 36), a light emitting surface (top of lens 140, Fig. 36) opposite the first surface, and a circumscribing flange (flange 144, Fig. 33-36); a lens gasket (“first waterproof ring 600”, Figs. 33-36) having an outer wall (portion of first waterproof ring 600, see annotated Fig. 36 below) disposed around an outer surface of the circumscribing flange of the optical lens and an interior groove or recess (see annotated Fig. 36 below) in the outer wall for receiving and cooperating with the circumscribing flange of the optical lens to maintain an offset distance between the first surface of the optical lens and the LED array (Fig. 36); a cylindrical retaining ring (a case cover 700, Figs. 33-36) secured to the cylindrical base and retaining the circumscribing flange of the optical lens and the lens gasket between the base and the retaining ring (Figs. 33-36), wherein the cylindrical retaining ring and cylindrical base together form a continuously cylindrical outer wall (see figure below and discussion in Claim Interpretation above) wherein the retaining ring has a top surface circumscribing the light-emitting surface of the optical lens (top of case cover 700, Fig. 33-36) and a bottom surface (bottom surface of case cover 700, Figs. 33-36) oriented toward the cylindrical base, and wherein the retaining ring is spaced apart from the bottom surface of the cylindrical base (Figs. 33-36) so that when the submersible light is mounted to the hull of a watercraft  the retaining ring does not contact the hull.  

    PNG
    media_image4.png
    387
    752
    media_image4.png
    Greyscale


    PNG
    media_image1.png
    450
    800
    media_image1.png
    Greyscale

Hong discloses the claimed invention as cited above though does not explicitly disclose: the material of the case body 300 of the sixth embodiment shown in Figs. 33-36.
Hong discloses that the case 900 is made of metal  (case 900; [0184]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a metal case body as taught by an alternative embodiment in Hong.  The motivation would have been to conduct and dissipate heat generated by the LED array.
Regarding claim 2, Hong discloses the optical lens is a plano-convex lens made of glass and has a planar inner surface oriented toward the LED array and a convex light emitting outer surface (“lens 140 may be formed by injection-molding a light transmissive material, and the material may be glass and plastic”; [0213]).
Regarding claim 3, Hong discloses the submersible light having an offset distance defining an offset between the LED array and the bottom surface of an optical lens as a known offset distance (“gap G1 makes it possible to achieve a light emitting angle and light distribution”, Fig. 30 & 36; [0093]).  Hong specifically dimensions the lens as having a height h3 of 14.6mm and a diameter D6 of 45mm.  Hong does not specifically disclose a numeric range for the offset distance.  The claimed invention would have been obvious to one of ordinary skill in the art as all of the claimed elements are known in prior art and could have been combined by known method with no change in their respective functions.  The combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  In particular, for the optical elements disclosed in Rash’s and Hong’s light fixture, modifying the claimed offset distance would have been understood by an artisan to control the illumination angle and profile emitted from the lens (see Hong [0093]).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)
Regarding claim 4, Hong discloses the cylindrical retaining ring is made from thermally conductive metal (“the case 900, that is, the case body 300 and the case cover 700” & “case 900 is preferably made of a material having good heat dissipation properties, that is, metal, for example one of aluminum (Al), nickel (Ni), copper (Cu), silver (Au), and tin (Sin)”; [0184]).
Regarding claim 5, Hong discloses the LED array is a chip on board (COB) LED array (“a plurality of LEDs 120 on a substrate 110”, Figs. 37; [0080]).
Regarding claim 7, Hong does not specifically disclose the interior recess has a height that is between 5 mm and 25 mm greater than a total assembled height of the LED array.  
Hong specifically dimensions the lens as having a height h3 of 14.6mm and a diameter D6 of 45mm.  Hong does not specifically disclose a numeric range for the offset distance.  The claimed invention would have been obvious to one of ordinary skill in the art as all of the claimed elements are known in prior art and could have been combined by known method with no change in their respective functions.  The combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  In particular, for the optical elements disclosed in Rash’s and Hong’s light fixture, modifying the claimed offset distance would have been understood by an artisan to control the illumination angle and profile emitted from the lens (see Hong [0093]).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)
Regarding claim 8, Hong discloses the cylindrical base includes a plurality of apertures therethrough that receive a plurality of screws that secure the retaining ring to the cylindrical base (screws 810, Fig. 35-36).
Regarding claim 9, Hong discloses the plurality of screws include head ends adjacent to the bottom surface of the cylindrical base and threaded ends that engage corresponding threaded apertures in the retaining ring that open through a first surface of the retaining ring adjacent to the top surface of the cylindrical base but do not pass through a second surface of the retaining ring opposite the first surface (Figs. 35-36).
  Regarding claim 10, Hong discloses the apertures in the cylindrical base are countersunk so that heads of the plurality of screws do not protrude beyond the bottom cylindrical of the circular base (Figs. 35-36).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hong as applied to claims 1, and further in view of US PG Pub. 2010/002435 to Rash (hereinafter Rash).
Regarding claim 6, Hong discloses the claimed invention as cited above though does not explicitly disclose: a Fresnel lens.
Rash discloses the optical lens is a Fresnel lens (“Fresnel lenses can also be made to be diverging lenses”; [0028]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a Fresnel lens as taught by Rash with the system as disclosed by Hong.  The motivation would have been to provide a compact lens form factor that does not require the height of a plano-convex lens in order to provide congruent optical power.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  US PG Pub. 2011/0188244 to Hong et al. (hereinafter Hong) as applied to claim 1, and further in view of US Pat No. 4,979,281 to Smith et al. (hereinafter Smith).
Regarding claim 11, Hong discloses a plurality of apertures (holes 320 of case 300 and unlabeled holes of case cover 700, Figs. 33-36) passing through the retaining ring and the cylindrical base for receiving therethrough a plurality of screws for securing the submersible light to the hull of a watercraft (“inserting a screw into the second hole 320 of the case body 300”, Figs. 33-36).
Hong discloses the claimed invention as cited above though does not explicitly disclose: a countersunk aperture configured to allow heads of screws to make abutment with the outermost surface without protruding. 
Smith discloses countersinking screws to be flush with the outer surface and therefore making abutment (Figs. 1-8). 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to remove the apertures above second holes 320 and provide a countersink permitting the outer surface to be flush as taught by Smith with the system as disclosed by Hong.  The motivation would have been to reduce drag and unwanted forces on mechanical elements, for example the screws and housing themselves (“in order to reduce drag, flush head fasteners are almost exclusively used”; col. 1, ll. 16-46 & col. 5, ll. 30-43).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over  US PG Pub. 2011/0188244 to Hong et al. (hereinafter Hong) in view of US PG Pub. 2016/0053985 to Wang (hereinafter Wang).
Regarding claim 16, Hong discloses a submersible light (Figs. 33-36) for mounting to a hull of a watercraft, comprising: a cylindrical base (case 300, Figs. 33-36) made from thermally conductive material (“circumference of the case body 300 has an inner wall and an outer wall, and first hole 310, a second hole 320, and a first heat dissipation hole 330 may be formed between the inner wall and the outer wall”, Figs. 33-36) and having an outer wall (Figs. 33-36), a top surface (Figs. 33-36), a bottom surface (bottom surface of case 300, Figs. 33-36), an interior recess, and a recess base surface (recess of case 300, Figs. 33-36); a light-emitting diode (LED) array (“a plurality of LEDs 120 mounted on the substrate 110”, Figs. 33-36) positioned within the interior recess and mounted on the recess base surface so as to be thermally coupled to the base (Figs. 33-36); a plano-convex optical lens (lens 140, Fig. 33-36) having a planar surface configured to receive light from the LED array, a convex light emitting surface, and a circumscribing flange (flange 144, Fig. 33-36), a lens gasket (“first waterproof ring 600”, Figs. 33-36) positioned between the cylindrical base and the optical lens; and a retaining ring (a case cover 700, Figs. 33-36) secured to the cylindrical base and retaining the circumscribing flange of the optical lens and the lens gasket between the base and the retaining ring (Figs. 33-36), wherein the retaining ring has a top surface lens (top of case cover 700, Fig. 33-36) circumscribing the light-emitting surface of the optical lens and a bottom surface (bottom surface of case cover 700, Figs. 33-36) adjacent to the top surface of the cylindrical base, and wherein the retaining ring has a diameter no greater than a diameter of the cylindrical base so as to not contact the hull of a watercraft when the submersible light is mounted thereon (Figs. 33-36).
Hong discloses the claimed invention as cited above though does not explicitly disclose: the material of the case body 300 of the sixth embodiment shown in Figs. 33-36.
Hong discloses an alternative embodiment with a metal case body (case 900; [0184]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a metal case body as taught by an alternative embodiment in Hong.  The motivation would have been to dissipate heat generated by the LED array.
Hong discloses the claimed invention as cited above though does not explicitly disclose a thermal switch positioned within the interior recess of the cylindrical base.
Wang discloses a thermal switch positioned within the interior recess of the cylindrical base (switch 280, Fig. 1; [0020]) and received by a recess (recess in positioning member 220, Fig. 1 & 4) proximal to the recess base surface of the cylindrical base.
Wang does not disclose that the recess receiving the thermal switch is in the base surface.  The use of a one piece construction instead of the structure disclosed in Wang would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a thermal switch as taught by Wang with the system as disclosed by Hong.  The motivation would have been to prevent overheating ([0021]).
Regarding claim 17, Hong discloses the optical lens is a plano-convex lens made of glass and has a planar inner surface oriented toward the LED array and a convex light emitting outer surface (“lens 140 may be formed by injection-molding a light transmissive material, and the material may be glass and plastic”; [0213]).


Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2011/0188244 to Hong et al. (hereinafter Hong) in view of US PG Pub. 2016/0053985 to Wang (hereinafter Wang) as applied to Claim 16, and further in view of US 2010/0128473 to Parra (hereinafter Parra).
Regarding claim 18, Hong discloses the claimed invention as cited above though does not explicitly disclose: the LED array is mounted on the recess base surface by a plurality of screws inserted into corresponding holes in the recess base surface.
Parra discloses the LED array (LEDs 85, Fig. 10) is mounted on the base surface by a plurality of screws (screws 86, Fig. 10) inserted into corresponding holes in the base surface (Fig. 10; [0222]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide screw fastening as taught by an alternative embodiment in Hong.  The motivation would have been to provide a cost-effective, ubiquitous fastening solution for stabilizing the LED array during manufacturing.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over  US PG Pub. 2011/0188244 to Hong et al. (hereinafter Hong) in view of US Pat No. 4,979,281 to Smith et al. (hereinafter Smith).
Regarding claim 19, Hong discloses a submersible light (Figs. 33-36) for mounting to a hull of a watercraft, comprising: a cylindrical base (case 300, Figs. 33-36) from thermally conductive material (“circumference of the case body 300 has an inner wall and an outer wall, and first hole 310, a second hole 320, and a first heat dissipation hole 330 may be formed between the inner wall and the outer wall”, Figs. 33-36) and having an outer wall (Figs. 33-36), a top surface (Figs. 33-36), a bottom surface (bottom surface of case 300, Figs. 33-36), an interior recess (Figs. 33-36), and a recess base surface (recess of case 300, Figs. 33-36), wherein the bottom surface is substantially flat so that the cylindrical base abuts but does not pass through the hull of a watercraft when the submersible light is mounted thereon (Figs. 33-36); a light-emitting diode (LED) (“a plurality of LEDs 120 mounted on the substrate 110”, Figs. 33-36) array positioned within the interior recess and mounted on the recess base surface so as to be thermally coupled to the base; an optical lens (lens 140, Fig. 33-36) having a first surface oriented to receive light from the LED array (bottom surface of lens 140, Figs. 33-36), a light emitting surface opposite the first surface (top surface of lens 140, Fig. 33-36), and a circumscribing flange (flange 145, Figs. 33-36); a lens gasket (“first waterproof ring 600”, Figs. 33-36) positioned between the cylindrical base and the optical lens; a retaining ring (a case cover 700, Figs. 33-36) made from thermally conductive material (“case 900 is preferably made of a material having good heat dissipation properties, that is, metal, for example one of aluminum (Al), nickel (Ni), copper (Cu), silver (Au), and tin (Sin)”; [0184]), being secured to the cylindrical base and retaining the circumscribing flange of the optical lens and the lens gasket between the base and the retaining ring (Figs. 33-36); a plurality of screws securing the retaining ring to the circular base (screws 810, Figs. 35-36), each screw passing through a corresponding aperture in the circular base and engaging a corresponding aperture in the retaining ring (Figs. 35-36); and a plurality of additional apertures passing through the retaining ring (unlabeled apertures of case cover 700, Figs. 35) and the circular base (apertures 320of body 300, Figs. 34-36) for receiving therethrough a plurality of additional screws for securing the submersible light to the hull of a watercraft, wherein the additional apertures through the retaining ring are countersunk so that the heads of the additional screws make abutment  (second holes 320 in case cover 700 and case body 300, Fig. 33; [0186],[0188], [0192]), wherein the retaining ring has a top surface circumscribing the light-emitting surface of the optical lens and a bottom surface adjacent to the top surface of the cylindrical base (Figs. 33-36), wherein the retaining ring has a diameter no greater than a diameter of  the cylindrical base so as to not contact the hull of a watercraft when the submersible light is mounted thereon (Figs. 33-36).
Hong discloses the claimed invention as cited above though does not explicitly disclose: a countersunk aperture configured to allow heads of screws to make abutment with the outermost surface without protruding. 
Smith discloses countersinking screws to be flush with the outer surface and therefore making abutment (Figs. 1-8). 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to remove the apertures above second holes 320 and provide a countersink permitting the outer surface to be flush as taught by Smith with the system as disclosed by Hong.  The motivation would have been to reduce drag and unwanted forces on mechanical elements, for example the screws and housing themselves (“in order to reduce drag, flush head fasteners are almost exclusively used”; col. 1, ll. 16-46 & col. 5, ll. 30-43).
Regarding claim 20, Hong discloses the plurality of screws include head ends adjacent to the bottom surface of the cylindrical base and threaded ends that engage corresponding threaded apertures in the retaining ring that open through a first surface of the retaining ring adjacent to the top surface of the cylindrical base but do not pass through a second surface of the retaining ring opposite the first surface (Figs. 35-36), wherein the apertures in the cylindrical base are countersunk so that heads of the plurality of screws do not protrude beyond the bottom cylindrical of the circular base (Figs. 35-36).

Response to Arguments
Applicant's arguments filed 7/06/2022 have been fully considered but they are not persuasive.
On page 7 of the Remarks, Applicant argued that Hong does not teach that the case body 300 is “made from a thermally conductive material”.  Examiner disagrees as any solid material will be thermally conductive.  Further, Hong explicitly discloses the need for thermal dissipation via the housing and thus is made from thermally conductive materials for the purposes of moving internal heat to the external environment (see [0184]).  Applicant’s argument that the  cross-hatching corresponds to “resin or plastic” according to the MPEP 608.02 is unclear.  As a first point, the reproduction of cross-hatching in Figs. 33-36 are not legible.  Secondly, there is no requirement that the figures utilize the cross-hatching guide presented in MPEP 608.02 and the Hong disclosure does not indicate that this convention was relied upon in the drawings. Hong [0184] explicitly states that the materials are either resinous or metal for the purposes of thermal dissipation.  Hong is silent as to whether all of the materials of the case are metal or merely a portion of the case materials, hence the lack of anticipation of this limitation.  Applicant further argues that the heat dissipating hole 330 confirm that the body is not thermally conductive.  Examiner respectfully disagrees as a heat dissipating structure would have no utility unless heat were conducted to the structure from the heat source.  These arguments apply to Applicant’s second paragraph of argument on pages 7-9 concerning the retaining ring. 
On page 8 of the Remarks, Applicant provides argument supporting the differentiation of the claimed aperture over Hong.  The rejection above relies on a different combination of teachings and prior art.
On page 9 of the Remarks, Applicant presents an analogous argument concerning thermally conductive material and that has been addressed above.
On page 9 of the Remarks, Applicant argues that “continuously cylindrical” distinguishes the invention over prior art.  This language is addressed in the 35 U.S.C. 112 and Claim Interpretation sections above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872